DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the communication filed 2/19/2020.  Claims 1-20 are pending.  Claims 1-4, 6-18 and 20 are rejected.  Claims 5 and 19 are objected to.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9-14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 

Claims 9-14 depend from claim 7, which depends from claim 1. Claims 9-14 are directed to “the method as recited in” claim 7, 10 or 11.  However, claims 1 and 7 are 
Claim 14 depends from claim 7, and recites claim limitation identical to that of claim 7.  As such, Claim 14 fails to further limit the subject matter of claim 7.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8, 15-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yastrebenetsky (US Publication No. 20160048602 A1).

Regarding claim 1, Yastrebenetsky discloses a computer system for identifying execution paths of analytic elements comprising: 
one or more processors; (CPU –FIG. 2, [0026] and [0027])


identify an orphan analytic element (e.g., one of the piggybacking tags) associated with a network-connected software application (e.g., website), wherein the orphan analytic element comprises a first network request (e.g., the request to fire the tag) initiated by the computer system based upon at least a first portion of content (e.g., the webpage of the website associated with the piggybacking tags) that is delivered to the computer system; ([0035], [0037], [0038], [0049]) 
identify a second analytic element (e.g., another one of the tags) associated with the network- connected software application (e.g., website), wherein the second analytic element comprises: ([0035], [0037], [0049])
a second network request (e.g., the request to fire the tag) initiated by the computer system based upon at least a second portion of content (e.g., the second webpage of the website) that is delivered to the computer system ([0037], [0038], [0049]), and 
one or more common attributes associated with the orphan analytic element; and ([0043], [0044], [0049] -  all tags are associated with webpages of the common website.)
identify an execution path for the orphan analytic element based on the one or more common attributes.  ([0049] and FIG. 5 – the parentage of tags are determined and shown in FIG. 5.  The execution path for the piggybacking tags, that is the orphan 

Regarding claim 2, Yastrebenetsky discloses wherein at least one of the one or more common attributes comprises a computer executable element in communication with a same destination server (e.g., the server hosting the website) receiving the first and the second network request.  ([0035], [0037])

Regarding claim 3, Yastrebenetsky discloses further comprising computer-executable instructions that configure the computer system to perform at least the following: identify one or more computer-executable elements associated with each of the orphan analytic element and the second analytic element that when executed by the one or more processors cause the computer system to generate the first and second network requests (e.g., requests to fire tags).  ([0020], [0022]  – Tags include computer-executable elements, such as, instructions or code, when executed, cause the tags to be fired.)

Regarding claim 4, Yastrebenetsky discloses further comprising computer-executable instructions that configure the computer system to perform at least the following: 
execute, at the one or more computer processors, the network-connected software application;   ([0035], step 308-FIG. 3 disclose executing the website by crawling the webpages of the website.)

generate observed execution paths based on the captured network communications.  ([0049] and FIG. 5)

Regarding claim 6, Yastrebenetsky discloses computer-executable instructions that configure the computer system to perform at least the following: generate a report indicating the frequency of one or more execution paths of analytic elements associated with the network-connected software application. ([0050] and FIGs. 5 and 6.  The report shown in FIGs. 5 and 6 indicates the frequency of a particular analytic element and its associated path.) 

Regarding claim 8, the reasons for rejections are similar to these for claim 1.

Regarding claim 15, the reasons for rejections are similar to these for claim 1.

Regarding claim 16, the reasons for rejections are similar to these for claim 2.

Regarding claim 17, the reasons for rejections are similar to these for claim 3.

Regarding claim 18, the reasons for rejections are similar to these for claim 4.

Regarding claim 20, the reasons for rejections are similar to these for claim 6.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 7, 9, 10, 11, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yastrebenetsky and Feuerlein (US Publication No. 20140280012 A1)


Feuerlein discloses wherein the orphan analytic element is fired from within a multimedia file. ([0025]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yastrebenetsky in view of Feuerlein such that the orphan analytic element is fired from within a multimedia file.  One of ordinary skill in the art would have been motivated because it allows better collections of analytics of rich content in webpages.

Regarding claim 9, Yastrebenetsky discloses wherein at least one of the one or more common attributes comprises a computer executable element in communication with a same destination server (e.g., the server hosting the website) receiving the first and the second network request.  ([0035], [0037])

Regarding claim 10, Yastrebenetsky discloses identifying one or more computer-executable elements associated with each of the orphan analytic element and the second analytic element that when executed by the one or more processors cause the computer system to generate the first and second network requests (e.g., requests to fire tags).  ([0020], [0022]  – Tags include computer-executable elements, such as, instructions or code, when executed, cause the tags to be fired.)


capturing network communications generated by the network-connected software application; and ([0037]- [0042], steps 312-322-FIG. 3 disclose capturing network communications including tags data generated by crawling the webpages of the website.)
generating observed execution paths based on the captured network communications. ([0049] and FIG. 5)

Regarding claim 13, Yastrebenetsky discloses generating a report indicating the frequency of one or more execution paths of analytic elements associated with the network-connected software application.  ([0050] and FIGs. 5 and 6.  The report shown in FIGs. 5 and 6 indicates the frequency of a particular analytic element and its associated path.) 

Regarding claim 14, the reasons for rejections are similar as these to claim 7.

Claim Objections
Claims 5 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Weiwei Stiltner whose telephone number is (571)272-2855. The examiner can normally be reached on Monday-Friday 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christopher Parry can be reached on (571)272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/Weiwei Stiltner/
Examiner, Art Unit 2451
/Chris Parry/           Supervisory Patent Examiner, Art Unit 2451